Beasley, Judge,
concurring specially.
I fully agree.
Compare Goodwin v. Richmond, 182 Ga. App. 745 (2) (356 SE2d 888) (1987), where a request for hearing on a summary judgment motion was made and the Court held that notice of the hearing date was required to be served on the opponent. Where no hearing is requested, as here, no one must notify the opponent that the motion will be decided without a hearing. No procedural unfairness is occasioned by casting the burden on the party who desires a hearing to initiate one, by simple request.